Name: 86/3/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, and of the Commission of the European Communities of 7 January 1986 determining the arrangements to be applied with regard to imports into Spain and Portugal, originating in Algeria, Egypt, Israel, Jordan, Lebanon, Morocco, Syria, Tunisia, Turkey and Yugoslavia of products falling within the ECSC Treaty
 Type: Decision
 Subject Matter: Europe;  cooperation policy
 Date Published: 1986-01-16

 Avis juridique important|41986D000386/3/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, and of the Commission of the European Communities of 7 January 1986 determining the arrangements to be applied with regard to imports into Spain and Portugal, originating in Algeria, Egypt, Israel, Jordan, Lebanon, Morocco, Syria, Tunisia, Turkey and Yugoslavia of products falling within the ECSC Treaty Official Journal L 012 , 16/01/1986 P. 0027 - 0028*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, AND OF THE COMMISSION OF THE EUROPEAN COMMUNITIES of 7 January 1986 determining the arrangements to be applied with regard to imports into Spain and Portugal, originating in Algeria, Egypt, Israel, Jordan, Lebanon, Morocco, Syria, Tunisia, Turkey and Yugoslavia of products falling within the ECSC Treaty (86/3/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, AND THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Whereas Protocols to determine the transitional measures and adaptations needed to take account of the accession of Spain and Portugal have not been concluded in respect of the Agreements between the Member States of the European Coal and Steel Community and that Community of the one part, and Algeria, Egypt, Israel, Jordan, Lebanon, Morocco, Syria, Tunisia, Turkey and Yugoslavia respectively of the other part; whereas it is therefore necessary to take measures to deal with this situation after accession; whereas, to this end, imports into Spain and Portugal of products falling within the ECSC Treaty and originating in one of the abovementioned countries should be made subject, until 28 February 1986, to the arrangements applicable to imports into Spain and Portugal from these countries before accession, HAVE DECIDED AS FOLLOWS: Article 1 From 1 January to 28 February 1986, imports into Spain and Portugal of products falling within the ECSC Treaty and originating in Algeria, Egypt, Israel, Jordan, Lebanon, Morocco, Syria, Tunisia, Turkey and Yugoslavia, shall be subject to the arrangments applicable to imports into Spain and Portugal from those countries before accession. Article 2 The Member States and the Commission shall take the measures necessary to implement this Decision. Done at Brussels, 7 January 1986. 1.2 // For the Commission The President Jacques DELORS // On behalf of the Member States The President H. van den BROEK